Citation Nr: 0713214	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-09 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a genitourinary 
condition (other than prostatitis) to include prostate cancer 
and its residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and D.F., observer


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to April 
1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

In a May 1946 rating decision, the RO assigned service 
connection for albuminuria based on the service medicals and 
assigned a noncompensable rating from April 20 1946.  In 
December 1958, the RO proposed to sever service connection 
for albuminuria on the basis that it was not a disability 
within the meaning of VA law.  In March 1960, the RO 
effectuated the proposed severance of service connection for 
albuminuria.  

In September 1992, the RO denied entitlement to service 
connection for prostate gland condition.  The veteran 
appealed the decision.  In a September 1993 decision, the 
Board denied entitlement to service connection for 
prostatitis.  

In October 2002, the veteran sought service connection for a 
prostate condition.  

In a February 2003 rating decision, the RO denied service 
connection for a prostate gland condition and albuminuria on 
the basis that new and material evidence had not been 
submitted to reopen the claim.  The veteran filed a notice of 
disagreement in August 2003 and a statement of the case (SOC) 
was issued in February 2005.  Regarding the albuminuria 
claim, the RO noted that the March 1960 rating decision had 
severed service connection for albuminuria on the basis that 
"clear and unmistakable" error was made in the May 1946 
rating action which granted service connection and that the 
veteran had not appealed the decision.  Therefore, the RO 
stated, the veteran needed new and material evidence to 
reopen the claim.  The RO also noted that new and material 
evidence was needed to reopen the claim of service connection 
for a prostate gland condition given that the Board had 
denied the claim in September 1993.  The veteran perfected an 
appeal of the February 2003 rating decision in March 2005.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in January 2007.  During 
the hearing, the VLJ noted that based on a review of records 
it appeared that the veteran was seeking for service 
connection for prostate cancer and the residuals thereof.  
See hearing transcript, page 3.  In light of this fact, the 
VLJ indicated that the veteran did not require new and 
material evidence to reopen his claim and that the issue on 
appeal should be rephrased as reflected on the title page to 
better reflect the contentions of the veteran.  The Board 
notes that prostate cancer was not mentioned in the 1993 
Board decision.  

Since the RO has considered the claim on a new and material 
evidence basis only, the Board finds that the veteran will be 
prejudiced by the Board's consideration of the issue in the 
first issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In this regard, the Board notes that the supplemental 
statement of the case (SSOC) issued in May 2006 continued to 
deny the claim on the basis that new and material evidence 
had not been submitted.  

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2006). 



Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Adjudicate the issue of entitlement to 
service connection for a genitourinary 
condition (other than prostatitis) to 
include prostate cancer and its 
residuals on a de novo basis.  If this 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




